Filed 2/26/13 P. v. Jennings CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C071784

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F03291)

         v.

VANESSA JUNE JENNINGS,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment. We provide
the following brief description of the facts and procedural history of the case. (See
People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         In May 2012 defendant Vanessa June Jennings went into the Total Fashion
clothing store and started concealing merchandise. When she was confronted by the
owners of the store, she punched them in the face and fled. She was apprehended nearby
with a stolen blouse. Defendant was charged with second degree robbery. (Pen. Code,
§ 211.)


                                                             1
       Defendant pleaded no contest to second degree robbery in exchange for a
stipulated sentence of two years in state prison. She was sentenced in accordance with
the plea to the low term of two years and awarded 56 days of presentence custody credits.
A restitution fund fine of $480 was imposed, as well as a $30 criminal conviction fee and
a $40 court operation assessment. Jail booking and classification fees were waived.
Defendant’s request for a certificate of probable cause was denied.
       Appointed counsel filed an opening brief setting forth the facts of the case and
requesting this court review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing of the opening
brief. More than 30 days elapsed, and we received no communication from defendant.
Having undertaken an examination of the entire record, we find no arguable error that
would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                              RAYE             , P. J.



We concur:



           HULL             , J.



           MAURO            , J.




                                              2